The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 12 March 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 11 / 20, the claim recites a process / article of manuracturing / machine, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 11 / 20, in part, recites 
 “co-training, by the hardened ensemble Al model generator, at least two Al models; modifying, by the hardened ensemble Al model generator, based on a comparison of the at least two Al models, a loss surface of one or more of the at least two Al models to prevent an adversarial attack on one Al model, in the at least two Al models, transferring to another Al model in the at least two Al models, to thereby generate one or more modified Al models; and processing, by at least one of the one or more modified Al models, an input to generate an output result” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “co-training”, “modifying”, “process9ing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human data prediction model builder could construct and process a set of models to provide accurate data prediction), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 11 / 20 recites the additional elements of generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from non-transitory computer readable medium); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 11 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-10 / 12-19 are dependent on claim 1 / 11 and include all the limitations of claim 1 / 11. Therefore, claims 2-10 / 12-19 recite the same abstract ideas. 
With regards to claims 2, 4-6, 8-10 / 12, 14-16, 18-19, the claim recites further limitation on data models processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3 / 13, the claim recites further limitation “wherein the similarity measure between the gradients of the loss surfaces is determined based on at least one of a cosine similarity or a Lp norm similarity”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of factorizing / initializing / optimizing matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 7 / 17, the claim recites further limitation “wherein the pairwise comparisons of pairs of Al models are performed based on at least one of a clique architecture, a star architecture, or a ring architecture”, which as drafted, is referring to architecture for implementing data processing models. These architectures are WURC as shown in, e.g., Gibson, et al., US-PGPUB NO.202000220892A1 [hereafter Gibson].  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al., “Improving Adversarial Robustness via Promoting Ensemble Diversity”, Proceedings of the 36th International Conference on Machine Learning, PMLR 97:4970-4920, 2019 [hereafter Pang] in view of Howard, et al., US-PGPUB NO.20200222010A1 [hereafter Howard].

With regards to claim 1, Pang teaches 
“A method, in a data processing system comprising a processor and a memory, the memory comprising instructions which are executed by the processor to specifically configure the processor to implement a hardened ensemble artificial intelligence (AI) model generator, the method comprising: 
co-training, by the hardened ensemble Al model generator, at least two Al models (Pang, FIG.1, 

    PNG
    media_image1.png
    210
    769
    media_image1.png
    Greyscale

); 
modifying, by the hardened ensemble Al model generator, based on a comparison of the at least two Al models, a loss surface of one or more of the at least two Al models to prevent an adversarial attack on one Al model, in the at least two Al models, transferring to another Al model in the at least two Al models, to thereby generate one or more modified Al models (Pang, 3. Methodology, 

    PNG
    media_image2.png
    362
    384
    media_image2.png
    Greyscale

); and processing, by at least one of the one or more modified Al models, an input to generate an output result.“
Pang does not explicitly detail “and processing, by at least one of the one or more modified Al models, an input to generate an output result”.
However Howard teaches “and processing, by at least one of the one or more modified Al models, an input to generate an output result (Howard, FIG.105, [0550], ‘Output Data Layer 10506 may include the results of running the resulting model or ensemble of models ….’,

    PNG
    media_image3.png
    665
    997
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pang and Howard before him or her, to modify the process of training an ensemble of models of Pang to include processing using trained models as shown in Howard.   
The motivation for doing so would have been for brain augmentation (Howard, Abstract). 

With regards to claim 2, Pang in view of Howard teaches 
“The method of claim 1, wherein modifying, based on the comparison of the at least two Al models, the loss surface of one or more of the at least two Al models, further comprises: …. in response to the determination indicating that at least one loss surface of the at least two Al models is to be modified, modifying the at least one loss surface of the at least two Al models (Pang, 3. Methodology, 

    PNG
    media_image2.png
    362
    384
    media_image2.png
    Greyscale

).”
Pang does not explicitly detail “determining, during co-training of the at least two Al models, a similarity measure between gradients of the loss surfaces of the at least two Al models; based on the similarity measure between the gradients of the loss surfaces of the at least two Al models, determining whether to modify at least one loss surface of the at least two Al models”.
However Howard teaches “determining, during co-training of the at least two Al models, a similarity measure between gradients of the loss surfaces of the at least two Al models; based on the similarity measure between the gradients of the loss surfaces of the at least two Al models, determining whether to modify at least one loss surface of the at least two Al models (Howard, FIG.1117, [0613], ‘the fitness of the two models may be compared and the worse may be removed from the population ….’,

    PNG
    media_image4.png
    676
    514
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pang and Howard before him or her, to modify the process of training an ensemble of models of Pang to include comparing two models as shown in Howard.   
The motivation for doing so would have been for brain augmentation (Howard, Abstract). 

With regards to claim 3, Pang in view of Howard teaches 
“The method of claim 2”
Pang does not explicitly detail “wherein the similarity measure between the gradients of the loss surfaces is determined based on at least one of a cosine similarity or a Lp norm similarity”.
However Howard teaches ”wherein the similarity measure between the gradients of the loss surfaces is determined based on at least one of a cosine similarity or a Lp norm similarity (Howard, FIG.105, 

    PNG
    media_image5.png
    341
    501
    media_image5.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pang and Howard before him or her, to modify the process of training an ensemble of models of Pang to include cosine similarity measure as shown in Howard.   
The motivation for doing so would have been for brain augmentation (Howard, Abstract). 

With regards to claim 4, Pang in view of Howard teaches 
“The method of claim 1, wherein modifying the loss surface of one or more of the at least two Al models comprises adding a regularizer term, having a regularizer strength value, to a loss function, or increasing the regularizer strength value of the regularizer term in the loss function (Pang, 3. Methodology,

    PNG
    media_image6.png
    87
    381
    media_image6.png
    Greyscale

).”

With regards to claim 6, Pang in view of Howard teaches 
“The method of claim 1”
Pang does not explicitly detail “wherein the at least two Al models comprises more than two Al models, and wherein the modifying based on a comparison of the at least two Al models comprises performing multiple pairwise comparisons of pairs of Al models in the at least two Al models and modifying loss surfaces of one or more of the Al models in each pair based on results of the comparisons”.
However Howard teaches “wherein the at least two Al models comprises more than two Al models, and wherein the modifying based on a comparison of the at least two Al models comprises performing multiple pairwise comparisons of pairs of Al models in the at least two Al models and modifying loss surfaces of one or more of the Al models in each pair based on results of the comparisons (Howard, FIG.1117, [0613], ‘the fitness of the two models may be compared and the worse may be removed from the population ….’,

    PNG
    media_image4.png
    676
    514
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pang and Howard before him or her, to modify the process of training an ensemble of models of Pang to include comparing two models as shown in Howard.   
The motivation for doing so would have been for brain augmentation (Howard, Abstract). 

With regards to claim 8, Pang in view of Howard teaches 
“The method of claim 1 further comprising: generating, by the hardened ensemble Al model generator, an ensemble of Al models comprising the at least two Al models (Peng, FIG.1,

    PNG
    media_image7.png
    183
    762
    media_image7.png
    Greyscale

)”
Pang does not explicitly detail “…. wherein processing the input to generate the output result comprises processing the input by each of the Al models in the ensemble of Al models and combining the outputs of the Al models in the ensemble of Al models to generate a single output result for the ensemble”.
However Howard teaches “…. wherein processing the input to generate the output result comprises processing the input by each of the Al models in the ensemble of Al models and combining the outputs of the Al models in the ensemble of Al models to generate a single output result for the ensemble (Howard, FIG.105, [0550], ‘Output Data Layer 10506 may include the results of running the resulting model or ensemble of models ….’,

    PNG
    media_image3.png
    665
    997
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pang and Howard before him or her, to modify the process of training an ensemble of models of Pang to include generating output from multiple models as shown in Howard.   
The motivation for doing so would have been for brain augmentation (Howard, Abstract). 

With regards to claim 9, Pang in view of Howard teaches 
“The method of claim 8”
Pang does not explicitly detail wherein combining the outputs of the Al models in the ensemble of Al models to generate a single output result for the ensemble comprises at least one of averaging the outputs of the Al models in the ensemble of Al models or performing a majority vote operation on the outputs of the Al models in the ensemble of Al models”.
However Howard teaches wherein combining the outputs of the Al models in the ensemble of Al models to generate a single output result for the ensemble comprises at least one of averaging the outputs of the Al models in the ensemble of Al models or performing a majority vote operation on the outputs of the Al models in the ensemble of Al models (Howard, FIG.105, 

    PNG
    media_image8.png
    372
    665
    media_image8.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pang and Howard before him or her, to modify the process of training an ensemble of models of Pang to include generating output from multiple models as shown in Howard.   
The motivation for doing so would have been for brain augmentation (Howard, Abstract). 

With regards to claim 10, Pang in view of Howard teaches 
“The method of claim 1, wherein the co-training and modifying operations are performed for each mini-batch of training data used to train the at least two Al models (Pang, 3. Methodology, 

    PNG
    media_image2.png
    362
    384
    media_image2.png
    Greyscale

).”

The combined teaching described above will be referred as Pang + Howard hereafter.

Claims 5, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al., “Improving Adversarial Robustness via Promoting Ensemble Diversity”, Proceedings of the 36th International Conference on Machine Learning, PMLR 97:4970-4920, 2019 [hereafter Pang] in view of Howard, et al., US-PGPUB NO.20200222010A1 [hereafter Howard] in view of Zhong, et al., US-PGPUB NO.20200356810A1 [hereafter Zhong].

With regards to claim 5, Pang + Howard teaches 
“The method of claim 4”
Pang + Howard does not explicitly detail “wherein the regularizer strength value of the regularizer term is set to a value that maximizes a distance between the loss surfaces of the at least two Al models while minimizing accuracy loss of the at least two Al models in outputs generated by the at least two Al models”.
However Zhongr teaches MinMax Optimization (Howard, FIG.1, 

    PNG
    media_image9.png
    97
    463
    media_image9.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pang + Howard and Zhong before him or her, to modify the process of training an ensemble of models of Pang + Howard to include minmax optimization as shown in Zhong.   
The motivation for doing so would have been for training a generator of GAN (Howard, Abstract). 

Claim 15 is substantially similar to claim 5. The arguments as given above for claim 5, are applied, mutatis mutandis, to claim 15, therefore the rejection of claim 5 are applied accordingly.

Claims 7, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al., “Improving Adversarial Robustness via Promoting Ensemble Diversity”, Proceedings of the 36th International Conference on Machine Learning, PMLR 97:4970-4920, 2019 [hereafter Pang] in view of Howard, et al., US-PGPUB NO.20200222010A1 [hereafter Howard] in view of Gibson, et al., US-PGPUB NO.20200220892A1 [hereafter Gibson].

With regards to claim 7, Pang in view of Howard teaches 
“The method of claim 1”
Pang + Howard does not explicitly detail wherein the pairwise comparisons of pairs of Al models are performed based on at least one of a clique architecture, a star architecture, or a ring architecture”.
However Gibson teaches Star Architecture for processing (Gibon, FIG.1, 

    PNG
    media_image10.png
    701
    496
    media_image10.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pang + Howard and Gibson before him or her, to modify the process of training an ensemble of models of Pang + Howard to include star architecture as shown in Gibson.   
The motivation for doing so would distributed processing. 

Claim 17 is substantially similar to claim 7. The arguments as given above for claim 7, are applied, mutatis mutandis, to claim 17, therefore the rejection of claim 5 are applied accordingly.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128